Citation Nr: 0700330	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  02-08 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to 
September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  When this matter was before the Board in 
January 2004 and February 2006, it was remanded to the RO in 
order to properly comply with the Veterans Claims Assistance 
Act of 2000 (VCAA).  The Appeals Management Center (AMC) has 
since completed the requested notifications and the case is 
now ready for appellate review.


FINDINGS OF FACT

1.  The RO denied a claim of entitlement to service 
connection for a back disorder in a June 1980 decision.  The 
RO again denied claims of entitlement to service connection 
for a back disorder based on a lack of new and material 
evidence, when it issued unappealed rating decisions in 
October 1985, April 1988, and February 1997.  A January 1994 
rating decision on the same grounds was appealed, but that 
appeal was not perfected.

2.  Most of the evidence received since the February 1997 
rating decision has been previously considered by the 
decisionmakers in the denial of the claim of entitlement to 
service connection for a back disorder, and as such is 
duplicative and redundant.

3.  Some of the evidence received since the February 1997 
rating decision has not been previously considered by the 
decisionmakers in the denial of the claim of entitlement to 
service connection for a back disorder, but by itself or in 
connection with evidence previously assembled, this evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.




CONCLUSION OF LAW

Evidence received since the February 1997 final rating 
decision wherein the RO denied a claim of entitlement to 
service connection for a back disorder is not new and 
material, and the appellant's claim for service connection 
for a low back disorder is not reopened.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5104, 5107, 5108, 7104, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.156 (1998); 38 C.F.R. 
§§ 3.159, 3.160, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of November 2004 and 
April 2006 letters from the AMC to the appellant.  These 
letters informed him of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  Both letters were issued after the initial adjudication 
of this claim in December 1998, which adjudication predated 
the VCAA.  However there is no prejudicial timing defect 
under Pelegrini because the appellant has since been provided 
opportunities to respond to the VCAA notifications prior to 
the readjudication of his claim in the subsequent February 
2005, September 2005, and June 2006 supplemental statements 
of the case (SSOC).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The appellant was provided with notice as to the means by 
which a disability rating and effective date for any 
disability benefit award on appeal are determined as part of 
the April 2006 letter from the AMC as well as in the June 
2006 SSOC.  Therefore, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision, particularly where, as here, the Board has 
concluded that the preponderance of the evidence is against 
reopening the appellant's claim for service connection, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, as well as post-service 
private medical treatment records and post-service VA medical 
center medical records.  The reports from multiple VA 
examinations are also included.  The appellant was afforded 
the opportunity for a hearing before a member of the Board, 
but did not avail himself of it.  The Board has also 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



II. Analysis

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for a low back 
disorder.  

After a review of the evidence of record, the Board finds 
that new and material evidence has not been received to 
reopen the appellant's claim of entitlement to service 
connection for a low back disorder.  Therefore, the denial of 
the claim of entitlement to service connection for a low back 
disorder shall remain final.

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 2002 & Supp. 2006).  38 C.F.R. § 3.104(a).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  38 C.F.R. § 3.104(a).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence." 38 U.S.C.A. § 5108.

The Federal Circuit has held that the new and material 
evidence necessary to reopen a previously and finally 
disallowed claim must be secured or presented since the time 
that the claim was finally disallowed on any basis, not only 
since the time the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In June 1980, the RO denied the appellant's claim of 
entitlement to service connection for a back disorder.  The 
appellant did not appeal that decision, and it became final.

In rating decisions dated in October 1985, April 1988, 
January 1994, and February 1997, the RO determined that the 
requisite new and material evidence had not been received to 
reopen a previously denied and final claim of entitlement to 
service connection for a back disorder.  The appellant was 
provided notice of each of those decisions, and in the case 
of the October 1985, April 1988, and February 1997 rating 
decisions, the appellant did not submit a timely notice of 
disagreement within one year of each of those notices.  In 
the case of the January 1994 rating decision, while the 
appellant did submit a timely notice of disagreement with 
that decision in June 1994, he did not submit a timely 
substantive appeal in response to the December 1995 statement 
of the case that was issued by the RO.

The February 1997 RO decision, the last time the claim of 
entitlement to service connection for a back disorder was 
finally disallowed on any basis, is final and may not be 
reopened in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the 
appellant's claim for entitlement to service connection for a 
low back disorder may be reopened only if new and material 
evidence has been secured or presented since the February 
1997 RO action.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

As defined by regulation at the time the appellant filed the 
current claim, new and material evidence referred to evidence 
that had not been previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps. VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  The passage of the VCAA did not alter the 
jurisdictional requirement for submitting new and material 
evidence, although it deleted the concept of a "well-
grounded claim".  VCAA, Pub. L. 106-475, § 3(f), 114 Stat. 
2096, 2097-98 (2000).

The Board has considered the appellant's written testimony 
submitted in support of his arguments that he has low back 
pain that should be service connected.  His statements are 
not competent evidence of a nexus between the claimed 
condition and the appellant's service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).

Essentially, the only differences between the appellant's 
claim that led to the last final denial in February 1997 and 
the current claim is that the appellant has submitted medical 
records and documents relating to his application and grant 
of benefits from the Social Security Administration (SSA) and 
of medical treatment he received during 2000 and 2001 for 
many medical complaints, including low back pain.  Although 
these medical records are new in that they are more recent, 
they show only that the appellant has continued to receive 
medical treatment for low back pain, which had already been 
established by previous evidence in the record.  These 
records do not demonstrate that the appellant's back pain is 
causally related to anything other than his left leg pain 
from residuals of a gun shot wound to the left leg he 
received in 1979, nor has any physician opined such, or more 
particularly, that this back pain is more likely than not 
related to an injury the appellant received while in service.  
Therefore, although these treatment records are new as per 
the regulations, they are not so significant as to require 
consideration in order to fairly decide the merits of the 
appellant's claim.  As to the submission of records 
previously considered, such evidence is duplicative and not 
new.

In summary, the newly received evidence is not both new and 
material to the issue of entitlement to service connection 
for a back condition.  Evidence received since the February 
1997 rating decision is cumulative, duplicative, and 
redundant as to the issue.  The preponderance of the evidence 
is against the reopening of that claim, and the February 1997 
RO decision remains final.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 
3.156, 3.159, 3.304.

	(CONTINUED ON NEXT PAGE)




ORDER

Not having received new and material evidence to reopen a 
claim of entitlement to service connection for a low back 
disorder, the appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


